CCA 201000212. On consideration of the petition for grant of review of the decision of the United States Navy-Marine Corps Court of Criminal Appeals, we note that the court below affirmed a sentence *96that included “total forfeiture of pay and allowances” after the convening authority specifically disapproved that punishment. Accordingly, it is ordered that said petition is granted on the following specified issue:
WHETHER THE UNITED STATES NAVY-MARINE CORPS COURT OF CRIMINAL APPEALS ERRED BY PURPORTING TO AFFIRM “TOTAL FORFEITURE OF PAY AND ALLOWANCES” WHERE THE CONVENING AUTHORITY SPECIFICALLY DISAPPROVED SUCH PUNISHMENT. SEE ARTICLE 66(e), UCMJ.
The decision of the United States Navy-Marine Corps Court of Criminal Appeals is affirmed as to findings and only so much of the sentence as provides for a dishonorable discharge, confinement for 70 months, and a reduction to pay grade E-3. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]